Citation Nr: 1225638	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  06-16 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama

THE ISSUE

Entitlement to an initial compensable disability evaluation for service-connected left plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968 and from March 2003 to September 2004 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by which the RO granted service connection for left foot plantar fasciitis to which is assigned a noncompensable (zero percent) evaluation effective September 3, 2004.  The Veteran is contesting the initial evaluation assigned.  

In February 2010, the RO remanded this matter for further development of the evidence.  

In April 2012, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge via video teleconference.  A transcript of the hearing is of record.  Of note, the Veteran waived initial RO consideration of evidence received after the RO issued its last supplemental statement of the case in March 2011.  38 C.F.R. § 20.1304 (c) (2011).  

Also on appeal were the issues of entitlement to service connection for sleep apnea and entitlement to service connection for a right foot disorder.  The Veteran explicitly withdrew his appeal regarding these issues at his April 2012 hearing.  Thus, these issues are no longer in appellate status.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease). 





FINDING OF FACT

The Veteran's left foot plantar fasciitis is manifested by no more than pain, which is exacerbated with use.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 10 percent, but no higher, for the Veteran's service-connected left foot plantar fasciitis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Codes 5299-5276, 5284 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Specifically, at his April 2012 hearing, the Veteran stated that his appeal would be satisfied with the assignment of a 10 percent disability evaluation.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's service-connected left foot plantar fasciitis has been rated zero percent disabling by the RO under the provisions of Diagnostic Code 5299-5276.  38 C.F.R. §§ 4.20, 4.27, 4.71a.  

Diagnostic Code 5276 provides ratings for acquired flatfoot or pes planus.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  Id.

However, a 10 percent rating is also available for moderate foot disability under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

Immediately following service in September 2004, the Veteran sought VA medical treatment for left heel pain.  The diagnosis was of intercalcaneal bursitis or of plantar fasciitis.  An X-ray study of the left foot revealed normal results.  In January 2005, a shoe insert was prescribed.  In August 2005, the Veteran was instructed to use arch supports and not to walk barefoot.  In December 2005, the Veteran was further advised to use ice and analgesics to control left foot pain and to perform stretching exercises.

In November 2006, the Veteran reported that he had been receiving palmitoyl oleoyl phosphatidyl choline (POPC) shots, which eased left foot symptoms. 

A February 2007 VA progress note indicated that the Veteran was being fitted for new arch supports.  He reported foot pain upon awakening in the morning.  The pain was relieved with walking.  Plantar fasciitis of the left foot was assessed.

On VA examination in August 2009, the Veteran denied incapacitating episodes in the last 12 months.  The left foot disability had no impact upon the activities of daily living.  The Veteran was retired, but could perform all household chores to include mowing the lawn.  The examiner noted the Veteran's regular treatment for left plantar fasciitis.  The Veteran complained of sharp left foot pain that travelled to the hip.  There was pain with weight bearing and walking but no pain at rest.  There was no left foot weakness or fatigability.  The Veteran indicated that steroid injections helped as did arch supports.  On objective examination, gait was normal.  There was no pes planus or pes cavus.  There was mild left heel tenderness.  There was no painful motion, edema, weakness, fatigability, or instability.  There was no functional limitation with standing or walking.  There was no evidence of abnormal weigh bearing.  An X-ray study of the left foot revealed no abnormalities.  The diagnosis was of mild left plantar fasciitis with no functional impairment.

A January 2010 private treatment report indicated that the Veteran complained of persistent left foot pain.  The Veteran wore soft rubber-soled shoes.  Objective examination revealed left foot tenderness.  An X-ray study of the left foot was interpreted to reveal no bony abnormalities and no osteophytes off the calcaneus.  The examiner diagnosed persistent left foot plantar fasciitis, and various treatment options were discussed.

At his April 2012 hearing, the Veteran testified that his left foot plantar fasciitis symptomatology consisted mainly of pain.  The pain was exacerbated by walking.  The Veteran estimated that the average pain level was a seven or eight on a scale of one to 10 but emphasized that pain was greater when walking.  At times, to ease the pain, the Veteran had to sit and rest.  The Veteran used over-the-counter analgesics to control pain and used shoe inserts along with comfortable shoes.  The Veteran limited his walking when away from home and sometimes held onto furniture when at home.  He could walk only a few blocks before having to rest.  Chores and other activities also were restricted.  The Veteran indicated that a 10 percent disability rating for the service-connected left foot plantar fasciitis would satisfy his appeal.

The Board finds credible the Veteran's assertions of left foot pain that limits his daily activities.  The Veteran's reported symptoms are consistent with the nature of his service-connected disability; furthermore, lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the Board is charged with the duty to assess the credibility and weight given to evidence).

While the RO rated the Veteran's disability as noncompensable under Diagnostic Code 5276, the Board finds that a 10 percent disability rating is warranted for moderate foot disability for the entire appeal period under Diagnostic Code 5284, as the Board can discern no material fluctuation in left foot symptomatology from the effective date of service connection, namely September 3, 2004, and the present.  38 C.F.R. § 4.71a, Fenderson, supra.  As the Veteran's hearing testimony explicitly indicated, he desired a 10 percent disability rating for his service-connected left foot plantar fasciitis and stated that his appeal would be satisfied if a 10 percent evaluation were to be granted.  As such, the Board need not determine whether a higher disability rating is warranted.  Of course, the Veteran is welcome to file a new claim for increase in the event that his service-connected left foot plantar fasciitis increases in severity in the future.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2011) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2011) provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  The Board has considered functional loss due to pain in the assignment of the 10 percent evaluation herein.  Other manifestations noted above such as weakened movement and incoordination are simply not shown.

The United States Court of Appeals for Veterans Claims held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran was rendered unemployable due to this service-connected disability.  Therefore, the Board finds that no further consideration of a TDIU is warranted.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left foot plantar fasciitis.  A comparison between the level of severity and symptomatology of the Veteran's left foot plantar fasciitis with the established criteria found in the rating schedule for disabilities of the foot shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.











ORDER

A 10 percent, but not greater, rating for service-connected left foot plantar fasciitis is granted subject to the law and regulations governing the payment of veterans' benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


